DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending. Claims 1, 20, and 21 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & 
 

Response to Arguments
Applicant’s arguments, with respect to the 103 rejection have been fully considered, the examiner’s reply is the following:
With respect to the dependent claims 11 and 15, which are separately argued by applicants. The examiner finds the applicants arguments persuasive that the Carrero reference does not disclose the claimed limitations. However, upon further consideration a new grounds of rejection based upon applicant’s admitted prior art is set forth below for these claims, their dependent claims 16-17, and new claim 22 that has similar limitations.   
With respect to claims 1-10, 12-14, and 18-21, applicants primarily argue that “the combination of Thakur, Carrero, and Mollaei does not disclose or suggest” the various independent claim language recitations. Response at 11. The examiner respectfully disagrees and finds that the combination of references teaches and suggests to a person having ordinary 
Thakur teaches that uncertainty levels and technical risks are high absent the processes disclosed. [see Thakur 0087]. Thakur teaches that the EOR screening tool can evaluate a plurality of input parameters (Thakur, [0096] “Examples of the type of data which may be input into the EOR screening tool include, but are not limited to, the type of recovery process currently in use in the reservoir system, the depth of the well, the oil gravity, the oil viscosity, the net thickness of the rock type, the current reservoir pressure, the minimum oil content, the mobile oil saturation at the start of the application of the recovery process, the oil saturation in water swept zones (i.e., the quantity of oil contained in the rock after the waterflooding process), the remaining oil saturation at the start of the application of the recovery process, the permeability and porosity of the rock, the temperature of the system, the transmissibility of the rock, and the water salinity. Examples of other types of input information which may be utilized 
Applicant further argues that the examiner noting that Thakur teaches as an example “to optimize certain properties such as water solubility, viscosity and retention.” [0166]. Applicant argues that “[p]aragraph [0166] describes a polymer, namely, HPAM Betz Hi-Viz Polyacrylamides Polymer, and states, "This type of polymer has undergone a partial hydrolysis, which process negatively charges the molecules to optimize certain properties such as water solubility, viscosity and retention." The partial hydrolysis of the polymer to optimize certain properties of the polymer does not have anything to do with optimizing a performance metric under initial uncertainty of a plurality of uncertain variables to obtain a set of optimized values of the control variables, as asserted by the Examiner. Indeed, there are no "uncertain variables" related to the polymer.” Response at 12-13. The examiner respectfully disagrees. As a further example, in Fig. 52 Thakur teaches that parameter values indicative of physical properties of the reservoir are received and the process is altered (i.e., optimized) depending on the 
The rejections of claim 1-10, 12-14, and 18-21 as obvious over Thakur in view of Carrero and further in view of Mollaei is therefore maintained.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (USPGPUB No. 20100300682) in view of Carrero et al. “Global sensitivity analysis of Alkali–Surfactant–Polymer enhanced oil recovery processes” and further in view of Mollaei et al. “Application and Variance Based Sensitivity Analysis of Surfactant-Polymer Flood”.
a method of performing an enhanced oil recovery (EOR) project for a formation containing fluids, the method comprising: defining a performance metric, a plurality of control variables, and a plurality of uncertain variables of the EOR project; applying the plurality of control variables and the plurality of uncertain variables as input parameters into a predictive physics-based reservoir model; (Thakur, Fig. 1, 105 describing various input parameters and screening the parameters; [0096] describing examples of types of data input into the EOR screening tool, this includes uncertain variables such as Dykstra-Parsons coefficient.) optimizing the performance metric under initial uncertainty of the plurality of uncertain variables to obtain a set of optimized values of the control variables (Thakur, [0166]; Fig. 52 Thakur teaches that parameter values indicative of physical properties of the reservoir are received and the process is altered (i.e., optimized) depending on the parameter values comparisons and falling within an acceptable range (i.e., they are uncertain)) performing a measurement using at least one of a core analysis surface tool or a seismic survey surface tool, on at least one of the plurality of uncertain variables (Thakur, [0116] “WF screening input window 601 also may indicate the type of data which could be required for the screening process, as well as other types of information which may be utilized. Examples of input data which may be required include, but are not limited to, the type of reservoir aquifer (i.e., the type of water drive mechanism), the mobility ratio, the average permeability, the transmissibility, the remaining oil saturation at start of the WF process, the oil relative permeability curve "end-point" (Kroe) and is the relative permeability curve "end point" (Krwe), the type of fracture reservoir (e.g., the reservoir may have natural fractures which will affect the production behavior, or may have no natural fractures), the the ratio of gas produced to oil produced, both at surface conditions, which may be expressed in units of cubic feet of gas per barrels of oil).” And [0146], “Input screen 1601 also may provide for saving and storing the previously entered input data for view at a later time or for analyzing the sensitivity of the tool to values of input data. One or more basic examples of application of the WF forecasting tool may be provided to a user as an instructional tool.”) and running the reservoir model with the updated set of optimized values of the control variables in order to determine performance of the EOR project. (Thakur, [0086]-[0087] describing EOR screening tool processes and analysis)
Thakur does not appear to expressly teach
conducting a global sensitivity analysis for the plurality of uncertain variables using the set of optimized values of the control variables; 
provide an initial optimum of an objective function based on the performance metric; optimizing the performance metric with reduced uncertainty in the at least one of the plurality of uncertain variables to obtain an updated set of optimized values of the control variables that provide an updated optimum of the objective function based on the performance metric; to reduce uncertainty in at least one of the plurality of uncertain variables; and performing the EOR project on a formation according to the updated set of optimized values of the control variables, wherein performing the EOR project includes altering an operation of a production well or an injection well based upon, at least in part, the updated set of optimized values of the control variables.
However Carrero teaches 
conducting a global sensitivity analysis for the plurality of uncertain variables using the set of optimized values of the control variables; (Carrero, 3.1. Global sensitivity analysis section)
provide an initial optimum of an objective function based on the performance metric; optimizing the performance metric (Carrero, Abstract "design variables and the performance measure in the ASP process were selected as slug size/concentration of chemical agents, and cumulative oil recovery.") with reduced uncertainty in the at least one of the plurality of uncertain variables (Carrero, page 32 left column) to obtain an updated set of optimized values of the control variables that provide an updated optimum of the objective function based on the performance metric; to reduce uncertainty in at least one of the plurality of uncertain variables; (Carrero, Fig. 1, page 40, right column) and performing the EOR project on a formation according to the updated set of optimized values of the control variables, wherein performing the EOR project includes altering an operation of a production well or an injection well based upon, at least in part, the updated set of optimized values of the control variables. (Carrero, 4. Case study: Alkaline–Surfactant–Polymer flooding process, “As previously stated the problem of interest is to find the contribution of design variables such as alkali, surfactant and polymer concentrations, and time of injection, to the total variability of the response of an oil recovery process by ASP injection. The ranges of the design variables are presented in Table 1. The cumulative oil production is calculated at 487 days. As illustrated in Fig. 2, the ASP flooding pilot has an inverted five-spot pattern and a total of 13 vertical wells, 9 producers and 4 injectors. The reservoir is at a depth of 4150 ft, has an average initial pressure of 1770 psi, and the porosity is assumed to be constant throughout the reservoir and equal to 0.3.”)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)
Thakur in combination with Carrero does not appear to expressly teach wherein the sensitivity analysis comprises a first order sensitivity index;
However Mollaei teaches wherein the sensitivity analysis comprises a first order sensitivity index; (Mollaei, page 12, Table 4, First SI, page 14, Figure 2, Main Sensitity Index (FSI))
Thakur, Carrero and Mollaei are analogous art as they are all related to enhanced oil recovery processes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the FSI features disclosed by Mollaei in the SA disclosed by Thakur-Carrero to reduce the uncertainty of output results of SP flood significantly by reducing the uncertainty of the input parameters that cause the largest uncertainty. (See Mollaei, Abstract)

further teaches comprising: repeating the conducting, the performing, the optimizing with reduced uncertainty, and the running a plurality of times. (Thakur, [0086]-[0087] evaluating data to estimate performance a plurality of times)

Regarding claim 3, Thakur further teaches comprising: determining contributions of the plurality of uncertain variables to total uncertainty of the performance metric. (Thakur, [0086]-[0087] evaluating data to estimate performance)

Regarding claim 4, Thakur further teaches comprising: ranking the plurality of uncertain variables based on their contribution to total uncertainty of the performance metric, wherein the reducing comprises selecting an uncertain variable from the plurality of uncertain variables contributing to the total uncertainty. (Thakur, [0088] describing EOR screening tool output including ranking of options.)

Regarding claim 5, Thakur further teaches wherein the selecting comprises selecting a highest ranked uncertain variable. (Thakur, [0088] describing EOR screening tool output including ranking of options.)

Regarding claim 6, Thakur does not explicitly disclose wherein the sensitivity index comprises a total sensitivity index. Mollaei further teaches wherein the sensitivity index comprises a total sensitivity index. (Mollaei, page 12, page 13, “Figs. 4 and 5 illustrate the calculated main and total sensitivity indices for peak oil rate…”)


Regarding claim 7, Thakur does not explicitly disclose comparing the contribution of the at least one uncertain variable to a threshold value. Carrero further teaches comprising: comparing the contribution of the at least one uncertain variable to a threshold value. (3.1. Global sensitivity analysis section)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)

Regarding claim 8, Thakur does not explicitly disclose setting a value of at least one uncertain variable to a fixed value prior to the repeating based on whether the contribution of the at least one uncertain variable is less than the threshold value. Carrero further teaches comprising: setting a value of at least one uncertain variable to a fixed value prior to the repeating based on whether the contribution of the at least one uncertain variable is less than the threshold value. (Carrero, page 35, left column, 2nd full paragraph)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)

Regarding claim 9, Thakur does not explicitly disclose wherein the setting a value comprises setting the value to a midpoint value for the uncertain variable. Carrero further teaches wherein the setting a value comprises setting the value to a midpoint value for the uncertain variable. (Carrero, page 35, left column, last paragraph)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)

Regarding claim 10, Thakur does not explicitly disclose wherein the defining comprises defining probability distribution functions (pdfs) for the uncertain variables. Carrero further wherein the defining comprises defining probability distribution functions (pdfs) for the uncertain variables. (3.1. Global sensitivity analysis section)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)

Regarding claim 12, Thakur does not explicitly disclose wherein the plurality of uncertain variables include at least two of: water relative permeability at residual oil saturation, gas relative permeability at residual oil saturation, viscosity of water as a function of an EOR agent concentration, surface tension of water-oil interface as a function of an EOR agent concentration, saturated concentration of an EOR agent adsorbed by the formation, and miscibility of oil and water with an EOR agent as a function of the capillary number. Mollaei further teaches wherein the plurality of uncertain variables include at least two of: water relative permeability at residual oil saturation, gas relative permeability at residual oil saturation, viscosity of water as a function of an EOR agent concentration, surface tension of water-oil interface as a function of an EOR agent concentration, saturated concentration of an EOR agent adsorbed by the formation, and miscibility of oil and water with an EOR agent as a function of the capillary number. (Mollaei, Table 3, page 11)


Regarding claim 13, Thakur further teaches wherein the plurality of control variables include at least one of: target rate of a production well, target rate of an injection well, and an EOR agent concentration in the injected fluid in the injection well corresponding to at least one period of injection. (Thakur, [0188] describing EOR agent concentration)

Regarding claim 14, Thakur further teaches wherein the performance metric include at least one of: oil recovery efficiency, incremental oil production, total oil production, and financial indicator of project profitability. (Thakur, [0144] describing oil recovery performance predictions)

Regarding claim 18, Thakur further teaches wherein performing the measurement on at least one of the plurality of uncertain variables comprises: performing a measurement of at least one of the formation and the fluids within the formation. (Thakur, [0114] “FIG. 6 shows a screen shot of an example input window 601 for WF screening input module 101. WF screening input window 601 provides a WF screening input field 603 into which values for each 

Regarding claim 19, Thakur further teaches comprising: performing the EOR project using the updated set of optimized values of the control variables. (Thakur, [0088] “With the EOR screening tool and the waterflood screening tool, technical parameters are evaluated and practical and theoretical recommendations are made available to a user for each case.” EN: evaluating the parameters to make recommendations is optimizing the variables.)

Regarding claim 20, Thakur teaches a method for performing an enhanced oil recovery (EOR) project under uncertainty, the method comprising: utilizing a predictive physics-based reservoir model (Fig. 2, [0096]) to estimate the performance of the EOR project; identifying a plurality of input parameters into the model as control variables and uncertain variables; (Thakur, Fig. 1, 105; [0096] describing examples of types of data input into the EOR screening tool, this includes uncertain variables such as Dykstra-Parsons coefficient.) optimizing the reservoir model to obtain values of control variables maximizing a mean value of a chosen performance metric under initial uncertainty of formation and fluid properties; (Thakur, [0102]) obtaining additional information using a measurement tool regarding at least one high-ranking of the uncertain variables in order to reduce uncertainty therein; (Thakur, using the model to provide a performance analysis for the EOR project; and performing an EOR project on a formation according to the updated set of optimized values of the control variables. (Thakur, [0086]-[0087])
Thakur does not appear to expressly teach
applying a global sensitivity analysis to quantify and rank contributions from uncertain input parameters to the standard deviation of the optimized values of the performance metric;
optimizing the reservoir model with at least one uncertain parameter having reduced uncertainty; wherein performing the EOR project includes altering an operation of a production well or an injection well based upon, at least in part, the updated set of optimized values of the control variables.
However Carrero teaches 
applying a global sensitivity analysis to quantify and rank contributions from uncertain input parameters to the standard deviation of the optimized values of the performance metric; (Carrero, 3.1. Global sensitivity analysis section)
optimizing the reservoir model with at least one uncertain parameter having reduced uncertainty; (Carrero, Abstract "design variables and the performance measure in the ASP process were selected as slug size/concentration of chemical agents, and cumulative oil recovery."); page 32 left column; Fig. 1, page 40, right column)
wherein performing the EOR project includes altering an operation of a production well or an injection well based upon, at least in part, the updated set of optimized values of the control variables. (Carrero, 4. Case study: Alkaline–Surfactant–Polymer flooding process, “As previously stated the problem of interest is to find the contribution of design variables such as alkali, surfactant and polymer concentrations, and time of injection, to the total variability of the response of an oil recovery process by ASP injection. The ranges of the design variables are presented in Table 1. The cumulative oil production is calculated at 487 days. As illustrated in Fig. 2, the ASP flooding pilot has an inverted five-spot pattern and a total of 13 vertical wells, 9 producers and 4 injectors. The reservoir is at a depth of 4150 ft, has an average initial pressure of 1770 psi, and the porosity is assumed to be constant throughout the reservoir and equal to 0.3.”)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)
Thakur in combination with Carrero does not appear to expressly teach wherein the sensitivity analysis comprises a first order sensitivity index;
However Mollaei teaches wherein the sensitivity analysis comprises a first order sensitivity index; (Mollaei, page 12, Table 4, First SI, page 14, Figure 2, Main Sensitity Index (FSI))
Thakur, Carrero and Mollaei are analogous art as they are all related to enhanced oil recovery processes.


Regarding claim 21, Thakur teaches a system for adaptive optimization of an enhanced oil recovery (EOR) project for a formation containing fluids, the system comprising: a measurement tool configured to perform a measurement on at least one of the formation and a sample from the formation; and a processing system configured to: (i) define a performance metric, a plurality of control variables, and a plurality of uncertain variables of the EOR project; (Thakur, Fig. 1 105; [0096] describing examples of types of data input into the EOR screening tool, this includes uncertain variables such as Dykstra-Parsons coefficient.)  (ii) apply the plurality of control variables and the plurality of uncertain variables as input parameters into a predictive physics-based reservoir model; (Fig. 2, [0096])  and (vii) running the reservoir model with the updated set of optimized values of the control variables in order to determine performance of the EOR project.  (Thakur, [0086]-[0087])
Thakur does not appear to expressly teach
(iii) optimize the performance metric under initial uncertainty of the plurality of uncertain variables to obtain a set of optimized values of the control variables that provide an initial optimum of an objective function based on the performance metric; (iv) conduct a global sensitivity analysis for the plurality of uncertain variables using the set of optimized values of 
However Carrero teaches 
(iii) optimize the performance metric under initial uncertainty of the plurality of uncertain variables to obtain a set of optimized values of the control variables that provide an initial optimum of an objective function based on the performance metric; (Carrero, Fig. 1, page 40, right column) (iv) conduct a global sensitivity analysis for the plurality of uncertain variables using the set of optimized values of the control variables; (Carrero, 3.1. Global sensitivity analysis section) (v) reduce uncertainty in at least one of the plurality of uncertain variables using measurements performed by the measurement tool; (vi) optimize the performance metric with reduced uncertainty in the at least one of the plurality of uncertain variables to obtain an updated set of optimized values of the control variables that provide an updated optimum of the objective function based on the performance metric; (Carrero,  Abstract "design variables and the performance measure in the ASP process were selected as slug size/concentration of chemical agents, and cumulative oil recovery."); page 32 left column; wherein the wireline logging system is used, in part, to perform the EOR project on a formation according to the updated set of optimized values of the control variables, wherein performing the EOR project includes altering an operation of a production well or an injection well based upon, at least in part, the updated set of optimized values of the control variables. (Carrero, 4. Case study: Alkaline–Surfactant–Polymer flooding process, “As previously stated the problem of interest is to find the contribution of design variables such as alkali, surfactant and polymer concentrations, and time of injection, to the total variability of the response of an oil recovery process by ASP injection. The ranges of the design variables are presented in Table 1. The cumulative oil production is calculated at 487 days. As illustrated in Fig. 2, the ASP flooding pilot has an inverted five-spot pattern and a total of 13 vertical wells, 9 producers and 4 injectors. The reservoir is at a depth of 4150 ft, has an average initial pressure of 1770 psi, and the porosity is assumed to be constant throughout the reservoir and equal to 0.3.”)
Thakur and Carrero are analogous art as they are both related to enhanced oil recovery processes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the features disclosed by Carrero in the method disclosed by Thakur to present an efficient global sensitivity approach in order to address the uncertainty in the analysis derived from plausible alternative surrogate-modeling schemes. (See Carrero, Abstract)
Thakur in combination with Carrero does not appear to expressly teach wherein the sensitivity analysis comprises a first order sensitivity index;
wherein the sensitivity analysis comprises a first order sensitivity index; (Mollaei, page 12, Table 4, First SI, page 14, Figure 2, Main Sensitity Index (FSI))
Thakur, Carrero and Mollaei are analogous art as they are all related to enhanced oil recovery processes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the FSI features disclosed by Mollaei in the SA disclosed by Thakur-Carrero to reduce the uncertainty of output results of SP flood significantly by reducing the uncertainty of the input parameters that cause the largest uncertainty. (See Mollaei, Abstract).

Claims 11, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (USPGPUB No. 20100300682) in view of Carrero et al. “Global sensitivity analysis of Alkali–Surfactant–Polymer enhanced oil recovery processes” and further in view of Mollaei et al. “Application and Variance Based Sensitivity Analysis of Surfactant-Polymer Flood” and further in view of Applicants Admitted Prior Art (AAPA).

Regarding claim 11, modified Thakur does not explicitly disclose, however Applicant’s Admitted Prior Art (AAPA) teaches

    PNG
    media_image1.png
    224
    743
    media_image1.png
    Greyscale

(see AAPA, specification paragraph [0020] states:
    PNG
    media_image2.png
    255
    708
    media_image2.png
    Greyscale

Thus, because the approach is “commonly used for optimization” this is construed to teach and suggest that this is one of several known types of optimization in this type of process. Thakur, Carrero and AAPA are analogous art as they are related to enhanced oil recovery processes. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Thakur, Carrero and AAPA before them, to have tried to adapt the optimization for EOR of Thakur by using one or more of the known solutions of mean-variance optimization of AAPA, because one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success to optimize the EOR parameters.
 



    PNG
    media_image3.png
    220
    736
    media_image3.png
    Greyscale

(see Applicant’s Admitted Prior Art (AAPA), specification paragraph [0020] states:
    PNG
    media_image2.png
    255
    708
    media_image2.png
    Greyscale

Thus, because the approach is “commonly used for optimization” this is construed to teach and suggest that this is one of several known types of optimization in this type of process. Thakur, Carrero and AAPA are analogous art as they are related to enhanced oil recovery processes. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Thakur, Carrero and AAPA before them, to have tried to adapt the optimization for EOR of Thakur by using one or more of the known solutions of mean-variance optimization of AAPA, because one of ordinary skill in the art 

Regarding claim 16, Thakur does not explicitly disclose wherein the plurality of uncertain variables include at least two of: viscosity of water as a function of an EOR agent concentration, surface tension of water-oil interface as a function of an EOR agent concentration, saturated concentration of an EOR agent adsorbed by the formation, and miscibility of oil and water with an EOR agent as a function of the capillary number. Mollaei further teaches wherein the plurality of uncertain variables include at least two of: viscosity of water as a function of an EOR agent concentration, surface tension of water-oil interface as a function of an EOR agent concentration, saturated concentration of an EOR agent adsorbed by the formation, and miscibility of oil and water with an EOR agent as a function of the capillary number. (Mollaei, Table 3, page 11)
Thakur, Carrero, AAPA and Mollaei are analogous art as they are all related to enhanced oil recovery processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to integrate the FSI features disclosed by Mollaei in the SA disclosed by Thakur-Carrero to reduce the uncertainty of output results of SP flood significantly by reducing the uncertainty of the input parameters that cause the largest uncertainty. (See Mollaei, Abstract).

Regarding claim 17, Thakur further teaches wherein the plurality of control variables include at least one of: target rate of a production well, target rate of an injection well, and an EOR agent concentration in the injected fluid in the injection well corresponding to at least one period of injection. (Thakur, [0188] describing EOR agent concentration).

Regarding claim 22, Thakur teaches the plurality of uncertain variables include an aqueous phase viscosity at a non-zero shear rate (Thakur, [0096] “FIG. 2 shows a screen shot of an example input window 201 for EOR screening input module 101 of the EOR screening tool. EOR screening input window 201 provides an EOR screening input field 203 into which values for each input parameter may be entered. EOR screening input window 201 also indicates the type of data which may be required for the screening process, as well as other types of information which may be utilized. Examples of the type of data which may be input into the EOR screening tool include, but are not limited to, the type of recovery process currently in use in the reservoir system, the depth of the well, the oil gravity, the oil viscosity” EN: The viscosity is one example of the types of input data possible and others in the reservoir field related to EOR would be an obvious parameter to add if the term is of interest.), but Thakur does not explicitly disclose, however Applicant’s Admitted Prior Art (AAPA) teaches, 


    PNG
    media_image4.png
    333
    1528
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    255
    708
    media_image2.png
    Greyscale

Thus, because the approach is “commonly used for optimization” this is construed to teach and suggest that this is one of several known types of optimization in this type of process. Thakur, Carrero and AAPA are analogous art as they are related to enhanced oil recovery processes. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Thakur, Carrero and AAPA before them, to have tried to adapt the optimization for EOR of Thakur by using one or more of the known solutions of mean-variance optimization of AAPA, because one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success to optimize the EOR parameters.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
th European Conference on the Mathematics of Oil Recovery, pp. 1-11 (2004) related to analyzing risk and operational parameters for reservoir optimization in a mathematical framework.
Salvador Pintos, et al., “Asymptotic Dykstra-Parson Distribution, Estimates and Confidence Intervals,” International Association for Mathematical Geosciences, pp. 329-343 (2011) related to the Dystrak-Parson coefficient probability distribution approximations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEVEN W CRABB/Examiner, Art Unit 2129